Citation Nr: 0724763	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-24 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the post-operative 
residuals of a fatty tumor on the back. 

2.  Entitlement to service connection for a neck condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to May 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the residual conditions from 
surgery to remove a fatty tumor of the back and a neck 
condition. 

In a July 2004 substantive appeal, the veteran requested a 
hearing before the Board sitting in Washington, D.C.  In 
February 2005, the veteran requested that his hearing be 
conducted by videoconference from the RO.  In January 2007, 
the veteran cancelled the scheduled hearing and requested 
that his claim be decided on the evidence of record.  


FINDINGS OF FACT

1.  The veteran's fatty tissue lipoma in the vicinity of the 
right shoulder blade and T3-4 spinal process first manifested 
not earlier than November 1954, several months after service, 
and is not related to any aspect of service.  

2.  The veteran's degenerative disc disease and 
spondylostenosis of the cervical spine first manifested not 
earlier than 1968, many years after service, and is not 
related to any aspect of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for post-operative 
residuals of a fatty tumor on the back have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.  The criteria for service connection for a neck condition 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002 and July 
2006; a rating decision in February 2003; a statement of the 
case in May 2004; and a supplemental statement of the case in 
July 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
Although the RO failed to notify the veteran of the criteria 
for the assignment of a rating and effective date prior to 
final adjudication in July 2006, service connection will not 
be granted in this case.  Therefore, no rating or effective 
date will be assigned.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination for reasons discussed 
below.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The veteran served as a military policeman in the U.S. Air 
Force including service in Korea.  He contends that his back 
tumor first developed in service and that his neck condition 
was caused by judo training and diving into foxholes in 
service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 1112(a) 
(1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including malignant tumors, tumors of the spinal cord, and 
arthritis).

Post-operative residuals of a Back Tumor 

Service medical records are silent for any symptoms, 
diagnoses, or treatment for tumors of the back.  In a March 
1954 discharge physical examination, a military physician 
noted no abnormal spine or musculoskeletal conditions and no 
reports of illness or injury since a previous examination in 
1952.  The records showed that the previous examination was 
actually in February 1951 and also showed no reported 
injuries or illnesses.  

In an April 2004 RO hearing, the veteran stated that he had 
no pain or drainage from the site during service.  No fellow 
airman pointed out any unusual growth.  He was first aware of 
a back tumor in November 1954, approximately six months after 
discharge, when his future spouse noted a small knot on his 
back.  The veteran stated that the tumor grew over time and 
that it was surgically removed in approximately 1963 or 1964 
at a private hospital in Gainesville, Florida.  He further 
stated that the surgeon had cut muscle tissue, that he now 
experienced shoulder pain when extending his right arm or 
reaching to lift a heavy object, and that he had a visible 
scar that occasionally became inflamed.  The veteran stated 
that he believed the tumor must have started in service in 
order to have grown to a noticeable size after six months.  
He did not seek earlier medical care because of reports of 
chronic infections in patients at a local medical facility.  
In an October 2003 "buddy statement," the veteran's spouse 
noted that she observed a small knot under the veteran's 
right shoulder blade in November 1954 and that a tumor the 
size of a grapefruit was removed at a private hospital in 
1964.  She stated that physicians told her the tumor would 
not show up on tests and could have been missed during the 
veteran's military discharge physical examination.  

In March 2005, the private hospital reported that treatment 
records for the veteran from 1958 to 1972 could not be 
located.  In a January 2007 statement, the veteran suggested 
that records could have been lost in a hurricane that struck 
northern Florida in August and September 1964.   The earliest 
post-service medical records in the file were VA records of 
treatment for symptoms of dizziness in May 1973. An undated 
VA medical history form showed that the veteran had a lipoma 
removed from the right posterior aspect of the shoulder in 
1962.  A lipoma is a benign tumor composed of fatty tissue.  
Anglin v. West, 11 Vet. App. 361, 365 (1998).  VA outpatient 
records from April 1974 and May 1977 refer to symptoms of 
dizziness and pain in the neck area but none related to the 
middle back or right shoulder. 

In May 1979 the veteran was hospitalized at a private 
facility for symptoms of vertigo, tinnitus, and pain behind 
the left eye.  The attending physician noted that the veteran 
had undergone excision of a fatty tumor from the subcutaneous 
space adjacent to the T3-4 spinous process in 1968.  Final 
diagnosis and treatment was related to degenerative 
conditions of the cervical spine.  There were no noted 
symptoms or treatment of the thoracic spine or shoulder.  

In April 1982, VA nursing notes refer to inpatient surgery 
for an appendectomy.  While recovering, the veteran reported 
sharp pains in the area of his right shoulder.  An examiner 
diagnosed lung infiltrates, and the condition resolved by the 
time of discharge.  

In February 2001, a VA primary care physician noted no 
shoulder or back pain on a physical examination.  In March 
2001, an attending physician noted that the veteran was 
admitted to a private hospital for evaluation of neck and 
shoulder pain.  He noted that the veteran reported right 
shoulder pain and associated right arm weakness that began 
about a month earlier after the abdominal surgery.  The 
physician stated that the irritation and radiculitis was a 
result of the veteran's placement on the operating table 
during that surgery and was caused by cervical spine disease.  
The veteran underwent a cervical laminotomy at C4-5 with 
medial facetectomy and nerve root decompression.  Records of 
physical therapy from March 2001 to May 2001 note that the 
veteran received massage treatment and performed home 
exercises for pain and stiffness in his neck and shoulder.  

The Board concludes that service connection for the residual 
conditions of surgery to remove a lipoma is not warranted.  
The fatty tissue lipoma in the vicinity of the right shoulder 
blade and T3-4 spinal process first manifested not earlier 
than November 1954, several months after service.  Service 
medical records and the veteran's testimony confirmed that 
the condition was not observed in service.  By definition of 
a fatty tissue lipoma, the growth was not malignant and was 
not a tumor of the spine itself.  Therefore, the condition 
was not among those for which presumptive service connection 
for a chronic disorder is provided.  38 C.F.R. § 3.309 (a).  
Although the veteran's spouse stated that physicians told her 
the tumor could have existed in service, there is no record 
of the identity of the physician, his written diagnosis, or a 
rationale for this conditional conclusion.  The Board 
acknowledges that the veteran and his spouse believe the 
lipoma must have been present at in an unobservable state 
while the veteran was still in service, but as laypersons, 
they do not possess the necessary knowledge of medical 
principles, and their assertions, standing alone, are not 
probative as to the etiology of the lipoma.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 
2 Vet. App. 492 (1992).  Because the medical evidence that 
the lipoma was initially manifested after service, a VA 
examination is not necessary to decide the claim.  38 C.F.R. 
§ 3.159 (c) (4).  

The weight of the credible evidence demonstrates that the 
veteran's back lipoma first manifested several months after 
service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Neck Condition

Service medical records are silent for any symptoms, 
diagnoses, or treatment for a neck condition.  In a March 
1954 discharge physical examination, a military physician 
noted no abnormal spine or musculoskeletal conditions and no 
reports of illness or injury since a previous examination in 
1952.  The records showed that the previous examination was 
actually in February 1951 and also showed no reported illness 
or injuries.  

In May 1973, a VA examiner noted the veteran's reports of 
dizziness when changing positions and some pain and 
tenderness in the cervical paravertebral muscles.  Although 
the examiner ordered X-rays, no results are of record.  In 
April 1974, a VA examiner noted the veteran's reports of the 
same symptoms and noted that the veteran had "some 
degenerative cervical arthritis."  The examiner noted some 
crepitation on neck motion and the need for additional X-
rays.  In June 1974, an examiner noted that X-rays confirmed 
degenerative arthritis of the C2-6 area of the cervical 
spine.  Similar comments and diagnoses were made by a VA 
examiner in May 1977.  There were no medical history 
notations or veteran reports of any spinal injuries in any of 
these records.  

In May 1979, the veteran was treated as an inpatient at a 
private hospital for continued occipital pain, vertigo, 
tinnitus, and aching behind the left eye.  After review of a 
cervical myelogram, the attending physician diagnosed 
cervical spondylosis at C3-4 and noted that much of the 
veteran's symptomatology was related to that condition.  The 
physician prescribed a soft collar, intermittent cervical 
traction, and treatment with a transcutaneous electric nerve 
stimulator.  In May 1981, the veteran underwent a laminotomy 
and foramenotomy on the left side at cervical levels C2-3 and 
C3-4.   The attending physician diagnosed the veteran's 
occipital neuralgia as secondary to cervical spondylosis.  

In March 2001, a private attending physician noted that the 
veteran reported a recurrence of neck and shoulder pain 
following unrelated surgery a month earlier. The physician 
noted that the irritation and radiculitis was likely due to 
exacerbation of his baseline cervical degenerative disc 
disease by his placement on the operating table for unrelated 
surgery.  The veteran underwent a cervical laminotomy at C4-5 
with medial facetectomy and nerve root decompression.  The 
physician noted that after the procedure, there was still 
some residual weakness in the veteran's right arm primarily 
in abduction.   In October 2004, a private radiologist 
interpreted a magnetic resonance image of the cervical spine 
and noted no significant changes.  He continued a diagnosis 
of mild degenerative disc disease, facet changes, and mild 
spondylostenosis at C3-4 and C4-5.  A previously noted small 
disc protrusion at C4-5 and C5-6 was no longer well 
demonstrated.   

In his April 2004 RO hearing, the veteran stated that he 
participated in military police training that included judo 
on gym mats about two to three inches thick.  He also stated 
that while serving in Korea he was required to jump into 
foxholes when the base was attacked by aircraft.  On several 
occasions, his neck was sore for about a week.  He did not 
participate in contact sports and did not seek treatment but 
took over-the counter medication.  He stated that he was 
treated and underwent neck surgery by a private neurologist 
in about 1968 and again in 2001.  The 1968 neurologist's name 
was similar to the name of the attending physician in 1979, 
and the hospital at which he reported receiving treatment 
reported that it did not open until 1973.   He stated that 
his neck was currently stiff but that he was not receiving 
any on-going treatment. 

The Board concludes that service connection for degenerative 
disc disease and spondylostenosis of the cervical spine is 
not warranted because a chronic, degenerative condition first 
manifested not earlier than 1968, many years after service.  
The Board acknowledges the veteran's statements that his 
cervical spine disorder was caused by judo and jumping in 
foxholes in service.  However, as a layperson, he does not 
possess the necessary knowledge of medical principles, and 
their assertions, standing alone, are not probative as to the 
etiology of the disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service medical records showed many 
incidences of treatment for relatively minor conditions but 
none for neck pain.  No chronic conditions were noted at the 
time of discharge.  The veteran described two types of 
repetitive, physically demanding duties in service, but none 
caused symptoms sufficient for him to seek medical treatment.  
Although the Board finds that the veteran's reports of these 
activities are consistent with the circumstances of his 
service, it is not credible that the veteran sustained an 
injury resulting in a chronic condition.  Most notably, none 
of the veteran's post-service medical providers made any 
notation or comment regarding a traumatic physical injury in 
service.  All diagnosed degenerative, not traumatic, spinal 
disease. 

Because  there medical evidence that the cervical spine 
disorder manifested years after service and because there is 
no credible evidence of an injury in service causing a 
chronic condition, a VA examination is not necessary to 
decide the claim.  38 C.F.R. § 3.159 (c) (4).  

The weight of the credible evidence demonstrates that the 
veteran's current degenerative disc disease and 
spondylostenosis of the cervical spine first manifested many 
years after service and are not related to his active service 
or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-operative residuals of a fatty 
tumor on the back is denied. 

Service connection for a neck condition is denied. 


____________________________________________
C.W. Symanski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


